DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/17/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai US 20070126974.
Regarding claim 1, Lai discloses a liquid crystal display panel, in at least figs.1 and 2, having an array substrate (32) and
a counter substrate (31 and 311), comprising:
a liquid crystal layer (33) comprising liquid crystal molecules between the array substrate and the counter substrate (see fig.1); and
a light-to-heat-conversion layer (314, para.20 discloses the doped layer 314 can replace the layer 315 to absorb the an invisible-light radiation, so that the layer 314 is not needed in fig.2) comprising a light-to-heat-conversion material (para.20), the light-to-heat-conversion layer being configured to absorb an invisible-light radiation and convert the invisible-light radiation to heat for heating the liquid crystal layer (para.20);
wherein the counter substrate comprises a color filter layer (313) comprising a plurality of color filter blocks (R,G and B, see fig.2);
the light-to-heat-conversion layer is on a side of the color filter layer closer to the liquid crystal layer (see figs.1 and 2);
the light-to-heat-conversion layer is in contact with the plurality of color filter blocks (see fig.2); and
an orthographic projection of the light-to-heat-conversion layer on a base substrate covers orthographic projections of the plurality of color filter blocks on the base substrate (see figs.1 and 2 and para.19 discloses the layer 314 covers the color filter layer 313).

Regarding claim 2, Lai discloses the light-to-heat-conversion layer is configured to maintain the liquid crystal molecules at a temperature (an operation temperature, para.7, 19 and 20) above a threshold value (a low temperature)(para.18 and claim 14).
Regarding claim 3, Lai discloses the light-to-heat-conversion layer (314) is in contact with the liquid crystal molecules in the liquid crystal layer (see figs.1 and 2).
Regarding claim 4, Lai discloses the light-to-heat-conversion layer is configured to absorb an infrared light radiation and convert the infrared light radiation to heat (para.18-20).
Regarding claim 5, Lai discloses the light-to-heat-conversion layer is configured to absorb a near infrared light radiation and convert the near infrared light radiation to heat (para.18-20 discloses the light-to-heat-conversion layer is configured to absorb an infrared light radiation and convert the infrared light radiation to heat, the wavelength of infrared light radiation includes a near infrared light radiation, so that Lai discloses the light-to-heat-conversion layer is configured to absorb a near infrared light radiation and convert the near infrared light radiation to heat as well).
Regarding claim 6, Lai discloses the near infrared light radiation has a wavelength in a range of approximately 800 nm to approximately 1000 nm (para.18-20 discloses an infrared light radiation which has inherent wavelength of 700nm-1mm which includes the range of approximately 800 nm to approximately 1000 nm).
Regarding claim 8, Lai discloses the light-to-heat-conversion layer consists essentially of the light-to-heat-conversion material (para.18-20).
Regarding claim 9, Lai discloses a black matrix layer (312);

the light-to-heat-conversion layer covers and is in contact with the plurality of color filter blocks and the black matrix layer (see figs.2 and 1); and
an orthographic projection of the light-to-heat-conversion layer on the base substrate covers orthographic projections of the plurality of color filter blocks and the black matrix layer on the base substrate (see figs.2 and 1 and para.19).
Regarding claim 14, Lai discloses a liquid crystal display apparatus, in at least figs.1 and 2, comprising the liquid crystal display panel of claim 1 (see the rejection of claim 1 above); and
an invisible-light light source (44) configured to provide the invisible-light radiation to the light-to-heat-conversion layer (see fig.1, para.18).
Regarding claim 15, Lai discloses a backlight module (40);
wherein the invisible-light light source is in the backlight module (see fig.1).
Regarding claim 16, Lai discloses a control circuit (at least includes a heat sensor) connected to the invisible-light light source;
wherein the control circuit is configured to maintain liquid crystal molecules at a temperature above a first threshold value (a low temperature)(para.18).
Regarding claim 17, Lai discloses the control circuit comprises a temperature sensor (a heat sensor, para.18) configured to detect an ambient temperature (para.18 and claim 14); and

Regarding claim 18, Lai discloses the control circuit is configured to turn off the invisible-light light source provided that the ambient temperature is equal to or greater than the second threshold value (para.18 and claim 14 discloses the invisible-light light source is turn on when the ambient temperature is low, which means when the ambient temperature is not low and reach a second threshold value, the invisible-light light source is turn off or keep turn off).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 7, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 20070126974 as applied to claim 1 above, and further in view of Toko US 20080303984.
Regarding claim 7, Lai does not explicitly disclose the light-to-heat-conversion layer is a passivation layer comprising a plurality of particles, each of the plurality of particles comprising the light-to-heat-conversion material.
Toko discloses a liquid crystal display panel, in figs.1-15B, the light-to-heat-conversion layer (5h,5v,5x or 4) is a passivation layer comprising a plurality of particles (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79), each of the plurality of particles comprising the light-to-heat-conversion material (see para.26-28, 74 and 79) for the purpose of forming the light-to-heat-conversion layer and improving a response speed of a liquid crystal display device (para.27).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-to-heat-conversion layer is a passivation layer comprising a plurality of particles, each of the plurality of particles comprising the light-to-heat-conversion material as taught by Toko in the liquid crystal display panel of Lai for the purpose of forming the light-to-heat-conversion layer and improving a response speed of a liquid crystal display device.
Regarding claim 11, Lai discloses a light-to-heat-conversion layer in the counter substrate (see figs.1 and 2); wherein the light-to-heat-conversion layer comprises a light-to-heat-conversion material (para.20); and the light-to-heat-conversion layer is configured to absorb the invisible-light radiation and convert the invisible-light radiation to heat (para.20).

Toko discloses a liquid crystal display panel, in figs.1-15B, a first light-to-heat-conversion layer (5h, 5v, 5x or 4) in the array substrate and a second light-to-heat-conversion layer (5h, 5v, 5x or 4) in the counter substrate (see figs.2, 6 and 10); wherein each of the first light-to-heat-conversion layer and the second light-to-heat-conversion layer comprises a light-to-heat-conversion material (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79); and each of the first light-to-heat-conversion layer and the second light-to-heat-conversion layer is configured to absorb the invisible-light radiation and convert the invisible-light radiation to heat (para.26-28, 61, 74 and 79) for the purpose of more efficiently heating the liquid crystal layer and improve a response speed of a liquid crystal display device (para.27 and 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first light-to-heat-conversion layer in the array substrate and a second light-to-heat-conversion layer in the counter substrate; wherein each of the first light-to-heat-conversion layer and the second light-to-heat-conversion layer comprises a light-to-heat-conversion material; and each of the first light-to-heat-conversion layer and the second light-to-heat-conversion layer is configured to absorb the invisible-light radiation and convert the invisible-light radiation 
Regarding claims 12, 13 and 20, Lai does not explicitly disclose the light-to-heat-conversion material is selected from the group consisting of an infrared ray absorbing dye, a carbon-containing material, a metal particle, and a metal oxide particle, and the light-to-heat-conversion material is selected from the group consisting of gold particles, copper particles, silver particles, tungsten oxide (WO3-x), carbon nanotubes, and asymmetrical phthalocyanine.
Toko discloses a liquid crystal display panel, in figs.1-15B, the light-to-heat-conversion material is selected from the group consisting of an infrared ray absorbing dye, a carbon-containing material, a metal particle, and a metal oxide particle (metal particles, see para.26-28, 38, 55, 57, 61, 74 and 79) and the light-to-heat-conversion material is selected from the group consisting of gold particles, copper particles, silver particles, tungsten oxide (WO3-x), carbon nanotubes, and asymmetrical phthalocyanine (para.38 discloses gold (Au) particles and claim 8 discloses a phthalocyanine pigment) for the purpose of forming the light-to-heat-conversion layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-to-heat-conversion material is selected from the group consisting of an infrared ray absorbing dye, a carbon-containing material, a metal particle, and a metal oxide particle, and the light-to-heat-conversion material is selected from the group consisting of gold particles, copper particles, silver particles, tungsten oxide (WO3-x), carbon nanotubes, and use the recited materials (gold particles, copper particles, silver particles, tungsten oxide (WO3-x), carbon nanotubes, and asymmetrical phthalocyanine) as a matter of choice.  Applicant has not disclosed that the recited materials are for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another material.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 20070126974 as applied to claim 1 above, and further in view of Hayashi US 2009/0195734.
Regarding claim 10, Lai discloses the light-to-heat conversing layer is a protective layer.
Lai does not explicitly disclose a spacer layer on a side of the light-to-heat-conversion layer away from the color filter layer, the spacer layer spacing apart the array substrate and the counter substrate; wherein the light-to-heat-conversion layer is in contact with the spacer layer; and an orthographic projection of the light-to-heat-conversion layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate.
Hayashi discloses a liquid crystal display panel, in at least figs.1 and 2, a spacer layer (10) on a side of the protective layer (9) away from the color filter layer (6,7,8), the spacer layer spacing apart the array substrate and the counter substrate (see fig.2); 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spacer layer on a side of the protective layer away from the color filter layer, the spacer layer spacing apart the array substrate and the counter substrate; wherein the protective layer is in contact with the spacer layer; and an orthographic projection of the protective layer layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate as taught by Hayashi in the liquid crystal display panel of Lai in order to have a spacer layer on a side of the light-to-heat-conversion layer away from the color filter layer, the spacer layer spacing apart the array substrate and the counter substrate; wherein the light-to-heat-conversion layer is in contact with the spacer layer; and an orthographic projection of the light-to-heat-conversion layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate for the purpose of maintaining the space/distance between the array substrate and the counter substrate.
Regarding claim 19, Lai discloses a black matrix layer (312);
the light-to-heat-conversion layer covers and is in contact with the plurality of color filter blocks and the black matrix layer (see figs.2 and 1 and para.19 and 20); and
an orthographic projection of the light-to-heat-conversion layer on the base substrate covers orthographic projections of the plurality of color filter blocks and the 
Lai does not explicitly disclose a spacer layer on a side of the light-to-heat-conversion layer away from the color filter layer and the black matrix layer, the spacer layer spacing apart the array substrate and the counter substrate; wherein the light-to-heat-conversion layer is in contact with the spacer layer; and an orthographic projection of the light-to-heat-conversion layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate.
Hayashi discloses a liquid crystal display panel, in at least figs.1 and 2, a spacer layer (10) on a side of the protective layer (9) away from the color filter layer (6,7,8) and the black matrix layer (5), the spacer layer spacing apart the array substrate and the counter substrate (see fig.2); wherein the protective layer is in contact with the spacer layer (see fig.1); and an orthographic projection of the protective layer layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate (see fig.1) for the purpose of maintaining the space/distance between the array substrate and the counter substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spacer layer on a side of the protective layer away from the color filter layer and the black matrix layer, the spacer layer spacing apart the array substrate and the counter substrate; wherein the protective layer is in contact with the spacer layer; and an orthographic projection of the protective layer layer on the base substrate covers an orthographic projection of the spacer layer on the base substrate as taught by Hayashi in the liquid crystal display .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIA X PAN/Primary Examiner, Art Unit 2871